Citation Nr: 0008930	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  96-38 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for atypical 
seizure disorder, currently rated as 20 percent disabling.

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to April 
1982.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claim for 
an increased evaluation for his service-connected seizure 
disorder (then rated as left temporal lobe epilepsy), which 
at that time was rated as 10 percent disabling.  The RO also 
denied the veteran's claim for service connection for 
depression.  The RO in a subsequent rating decision increased 
the veteran's seizure disorder evaluation to a 20 percent 
rating for atypical seizure disorder.


FINDINGS OF FACT

1.  The veteran's service-connected seizure disorder has not 
resulted in at least 1 major seizure in the last six months 
or 2 in the last year or averaging at least 5 to 8 minor 
seizures weekly.

2.  The veteran has not been shown by competent medical 
evidence to suffer from major depression which can be related 
to his period of service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for a seizure disorder have not been met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8910 (1999).

2.  The claim for service connection for depression is not 
well grounded, and there is no further duty to assist the 
appellant in developing facts pertinent to this claim.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Summary

Historically, the veteran served on active duty from July 
1980 to April 1982.  While in service, he was hospitalized in 
early September 1981 with suspected temporal lobe seizure.  
Abnormal electroencephalograms (EEG's) were consistent with a 
seizure disorder and he was begun on Dilantin therapy.  
Report of a private psychiatrist, Dr. A. Fireman, dated 
December 1981, indicated that the veteran was referred to him 
for further evaluation.  Based on previous interviews with 
the veteran, current examination, and review of his medical 
history, Dr. Fireman concluded that it was his "clinical 
judgment that he was in the throes of an acute situational 
maladjustment reaction at the time, and that the findings of 
an abnormal [EEG] are fortuitously coincidental to the 
symptom picture."  Report of a service Medical Board  dated 
January 1982, indicated that although the veteran's past 
history was not consistent with a seizure disorder, the 
veteran's symptoms had apparently resolved secondary to the 
Dilantin therapy.  Based on a full review of the veteran's 
health record, systems, and social and family histories, the 
final diagnoses were:  (1) abnormal EEG consistent with 
seizure disorder and (2) acute situational maladjustment 
reaction.  It was further noted that the veteran was expected 
to never be fit for full duty.  In February 1982, the 
veteran's case was reviewed by a service Physical Evaluation 
Board and it was recommended that he be separated from 
service due to physical disability.  The final diagnosis was:  
seizure disorder - noted by analogy to epilepsy.  

The veteran was subsequently medically discharged from active 
service in April 1982, and he submitted a claim for VA 
disability benefits that same month.  VA hospital summary 
report, dated September 1982, shows that he was hospitalized 
for evaluation of a presumed seizure disorder.  Following an 
extensive workup, the final diagnosis was left temporal lobe 
epilepsy or complex partial seizures.  Thereafter, by rating 
decision dated October 1982, the veteran was awarded service 
connection for left temporal lobe epilepsy and assigned a 10 
percent disability evaluation.

VA hospital summary report dated February 1983, indicated 
hospitalization for complaint of epigastric pain.  He was 
seen by the psychiatry department and his Dilantin dosage was 
adjusted down to 200 mg twice a day.  The final diagnoses 
were:  seizure disorder of unknown etiology and possible 
peptic ulcer disease.  

VA examination report dated March 1987, noted diagnosis of 
partial seizures (minor temporal lobe epilepsy) etiology not 
determined.

In October 1995, a claim was received from the veteran for an 
increased evaluation for his service-connected seizures.  He 
also claimed entitlement to service connection for 
depression.  The veteran stated that he was depressed all the 
time, didn't like being around others, and was nervous.

VA hospital summary report dated from November 1995, 
indicated the veteran was hospitalized from August to 
November 1995.  At admission his chief complaint was he had 
"relapsed on my drinking."  It was noted that he had a long 
history of alcohol dependence.  The veteran also related that 
his wife had died in 1993, they had a 12-year old son with 
cerebral palsy, and he had been diagnosed with depression in 
October 1994 for which he took Trazodone.  With regard to his 
seizure disorder, he reported two to three seizures a year 
when on medication, but greater frequency when not on 
Dilantin.  He was discharged against medical advice; the 
final diagnoses were:  Axis I - alcohol dependence and 
delayed grief reaction; Axis II - personality disorder; and 
Axis III - petit mal seizures and duodenitis.

Inpatient treatment records from this hospitalization period 
noted only one minor seizure observed by the nursing staff, 
which occurred on November 4, 1995, and lasted approximately 
two minutes.  

By rating decision dated August 1996, the RO denied the 
veteran's claim for an increased evaluation for his service 
connected seizure disorder as well as his claim for service 
connection for depression.

VA hospital summary report dated April 1996, indicated that 
the veteran returned to the VA Medical Center (VAMC) two days 
after he had left against medical advice.  He was then 
hospitalized from November 1995 to April 1996.  He underwent 
right metatarsal repair in February and the psychiatry 
department was involved extensively with the veteran during 
his stay, many times at his request.  He was noted to suffer 
quite a bit of depression during his stay, primarily 
attributed to his jobless and homeless state, as well as the 
fact he had to relinquish custody of his son to his mother-
in-law.  It was noted that the staff did not witness any 
seizure activity during the veteran's hospitalization.  The 
final diagnoses were:  atypical seizure disorder; personality 
disorder with dependent and borderline traits; polysubstance 
abuse; status post bilateral metatarsal repairs; and suicidal 
ideation, November 1995.

Medical report from VA physician dated April 1996, indicated 
that a seizure had been observed by the nursing staff on 
November 4, 1995.  The physician was called to see the 
veteran but he did not personally witness the veteran having 
seizure.  The veteran reported that he had an average of 4 
generalized tonic clonic seizures a month and about one small 
seizure with impaired cognitive functions each day.  However, 
the most recent EEG performed in October 1995, revealed no 
abnormalities.

The veteran testified at a personal hearing conducted before 
a hearing officer at the RO in November 1996.  He stated that 
he currently experienced at least 4 or 5 grand mal seizures a 
month, and "a lot" of petite seizures.  He also experienced 
urinary incontinence with his seizures and this had been 
medically associated with his seizure disorder.  

The veteran's disability evaluation for his serviceconnected 
seizure disorder was increased from 10 to 20 percent by the 
hearing officer's decision dated August 1997.

Legal Analysis

a.  Increased rating for seizure disorder

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
That is, he has presented a claim which is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
All necessary development was performed.  The veteran's VA 
treatment records, including the inpatient records from his 
recent hospitalization from November 1995 to April 1996 have 
been associated with the claims folder.  He has not asserted 
that there are missing, relevant records.  For these reasons, 
the Board finds that VA's duty to assist the appellant, 38 
U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

The veteran's seizure disorder is evaluated under 38 C.F.R. § 
4.124a, Diagnostic Code 8910, as analogous to grand mal 
epilepsy.  Grand mal epilepsy is rated under the general 
rating formula for major seizures contained in Diagnostic 
Code 8911.  Under this formula, epilepsy manifested by at 
least 1 major seizure in the last 2 years or at least 2 minor 
seizures in the last 6 months warrants a 20 percent rating.  
A 40 percent rating is warranted where there is at least 1 
major seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly.  The 60 
percent rating is assigned where the seizures average at 
least 1 major seizure in 4 months over the last year or 9-10 
minor seizures per week.  An 80 percent rating requires an 
average of at least 1 major seizure in 3 months over the past 
year or more than 10 minor seizures weekly.  An average of at 
least 1 major seizure per month over the last year warrants a 
100 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8911 (1999).

A "major seizure" is characterized by generalized tonic-
clonic convulsion with unconsciousness.  A "minor seizure" 
consists of a brief interruption in consciousness or 
conscious control.  38 C.F.R. § 4.124a, Diagnostic Code 8911, 
Notes (1) and (2) (1999).

The Board observes that in determining the frequency of 
seizures, "competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted." 38 C.F.R. § 4.121 (1999).  However, "[w]hen 
there is doubt as to the true nature of epileptiform attacks, 
neurological observation in a hospital adequate to made such 
a study is necessary."  Id.  Also, "[t]o warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician."  Id.  After reviewing the totality of 
the evidence in the present case, the Board is unable to find 
that the veteran's statements alone regarding the frequency 
of the seizures are competent and consistent so as to 
reasonably provide a basis for a rating in excess of the 
current 20 percent.

While the veteran has reported that he has 4 to 5 "grand 
mal" or major seizures a month, and averages one minor 
seizure a day, the competency of his statements is 
questionable, based on the medical evidence of record.  The 
Board notes that during the veteran's hospitalization from 
August to November 1995, only one minor seizure was observed 
by the nursing staff.  Following his readmission and 
hospitalization from November 1995 to April 1996, no seizure 
activity was observed by medical personnel.  

Since there is doubt in this case as to the severity of the 
veteran's seizure disorder based on the lay testimony of 
record, the Board will rely on objective medical findings.  
In this case, there is no objective medical evidence of 
record which suggests that a higher evaluation is warranted 
for the veteran's seizure disorder.  The recent medical 
record indicates only a single instance where a minor seizure 
was witnessed or verified by medical personnel, and then not 
a physician.  VA inpatient treatment records which cover 
periods of months at a time consistently contain no evidence 
of observed seizures or symptoms which frequently accompany 
seizures, like muscle weaknesses.  Furthermore, it was 
reported that an EEG performed in October 1995 showed no 
abnormalities.

The totality of the evidence leads the Board to conclude that 
the veteran's statements alone cannot provide a basis for 
assigning a rating in excess of 20 percent for his service-
connected seizure disorder.  In sum, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability evaluation.  It 
follows that there is not such a state of equipoise of the 
negative evidence with the positive evidence so as to 
otherwise provide a basis for favorable action on this issue.  
38 U.S.C.A. § 5107(b) (West 1991).

b.  Service connection for depression

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded. 38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet. App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing that the appellant has been diagnosed to 
have depression.  Post-service medical records do show 
treatment for various psychiatric symptoms to include 
depression, but there is no medical diagnosis of depression.  
Rather, the veteran has been diagnosed and treated for, in 
addition to his seizure disorder, a personality disorder with 
dependent and borderline traits as well as a long history of 
alcohol dependency and polysubstance abuse.  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Therefore, absent competent evidence of current 
disability, the claim for service connection for depression 
is not well grounded.  As an aside, the Board notes that 
competent evidence has not been submitted relating the 
appellant's current psychiatric problems to his period of 
service and, as such, a claim for service connection for a 
psychiatric disorder to include depression would not be well 
grounded.

It is further noted that under 38 U.S.C.A. § 5103(a) the VA 
is obligated to advise claimants of the evidence necessary to 
complete his application.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the RO successfully completed this 
obligation in its statement of the case.  Likewise, the 
Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.


ORDER

Entitlement to an increased evaluation for seizure disorder 
is denied.
Entitlement to service connection for depression is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


